DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed 5/4/2021.  Claims 1-20 are allowed.



Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 5/4/2021 cancelled no claim.  No claim has been previously cancelled. Claims 1, 2, 10, 16 were amended. No new claims are added.  Claims 1-20 are examined and allowed.

Applicant’s amendment made to claim 1, 10, 16 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejection on claims under 35U.S.C. 101. 


Allowable Subject Matter
Claims 1-20 are deemed to be allowed in light of the amendment and argument filed on 5/4/2021.  



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 5/4/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite a specific way of obtaining a desired pacing while considering cost to the “advertiser" to increase the accuracy and efficiency of controlling bidding/optimizing performance in favor of the advertiser for online advertising campaigns, which is meaningful, unconventional, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon further search, and for the reasons presented by Applicant, claims 1-20 are deemed to be allowable over the prior art of record.


The invention is about controlling bidding in an online advertising campaign by determining a price control based at least in part on the desired cost indicator that indicates an average cost per event a user (i.e. advertiser) would like to stay below for a current portion of an advertising campaign and the observed cost measurement, in addition to receiving a desired pacing indicator that indicates a desired pacing that the user would like to achieve for the current portion of the advertising campaign to adjust a bid price based on the desired cost indicator, the observed cost measurement, the desired pacing indicator and the observed pacing measurement.


Rebane et al. (US 2004/0088241),
Ghosh et al. (US 2011/0035276), 
Chatter et al. (US 2009/0099902), 
Borgs et al. (US 2007/0130004), and
Tunca et al. (US 2011/0225037).


Specifically, amended claim 1, 10, 16, recite, 

    PNG
    media_image1.png
    122
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    621
    media_image2.png
    Greyscale


The closest prior art, Rebane teaches placing hard mandated KWs in the bidset first, computing their cost from the current bid vectors, and then removing their Kwids from K and the cost from the total budgeted amount for the 'current buy'.  This leaves the actual KABS budget A T and the set K with only soft mandated KWs in K" and unmandated KWs to be operated, Ghosh seems to provide that a lost auction might indicate more aggressive spending if absent more aggressive spending other campaign constraints 

Rebane and Ghosh, however, does not teach generate a cost error signal based on the cost signal and the observed cost signal, generate a pacing error signal based on the pacing signal and the observed pacing signal, generate a price control signal based on the cost error signal and the pacing error signal and thus Not control a bid price for the advertising campaign based on the price control signal.

Chatter, on the other hand, discloses the high risk of much greater expenditure than originally anticipated in case of open-ended CPC bids participation using estimated numbers; and the same for CPM bids.  The risk of getting fewer clicks than anticipated when working within a budget, due to fierce and unpredictable competition that results in higher CPC than originally estimated.

Borgs suggests that the price of each keyword/slot pair can be determined or estimated and bids adjusted automatically to maximize advertiser utility or return on investment for a campaign by receiving retrieving the marginal utility of each keyword or ad as well as other data and maximizes the overall utility of an advertiser.  The optimization component 220 can modify provided bids or generate new effective bids for each 
i is less than the marginal utility of keyword j, then the optimization component 220 can improve total utility by increasing the bid on j and decreasing the bid on i, thereby decreasing the marginal utility for j and increasing the marginal utility for i.


After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
 “Smart Pacing for Effective Online Ad Campaign Optimization”, by Jian Xu, Kuang-chih Lee, Wentong Li, Hang Qi, and Quan Lu.  arXiv:1506.05851v1 [cs.AI] 18 Jun 2015, p. 1-10. (hereinafter, Xu).


While Xu discloses a smart pacing approach in which the delivery pace of each campaign is learned from both offline and online data to achieve smooth delivery and optimal performance goals, Xu develops a control-based method which learns from
both online and offline data in order to optimize budget pacing and campaign performance simultaneously to challenge price elasticity and bid landscape between demand and supply that change quite dynamically since lots of impressions traded via public auctions for online advertising today.  The liquidity makes price elasticity and bid landscape between demand and supply change quite dynamically.



None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application to one of ordinary skill in the art at or before the time it was filed. Claim 10, 16 recite similar limitations to claim 1. Dependent claims 2-9, (of claim 1), 11-15 (of claim 10), and 17-20 (of claim 16), incorporate the limitations of their parent claim, and are allowable for at least the same rationale.

As such, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.